DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
The amended title overcomes the objection to the title. 
The 112 rejections of claims 10 and 11 are overcome by the amended claim language and the applicant’s explanation. It is now clear that the claim 10 recites small (trace) amounts of the SAM compound left in the hole injection layer. 
The previous problem with claim 2 is overcome, but there is a new indefiniteness problem; see the rejection below.
The applicant has amended claim 1 to encompass the subject matter of previous claim 3. The applicant has stated on page 8 of the response that amended claim 1 would overcome the rejection of claim 1, but the rejection of claim 3 is not addressed. Thus the examiner does not have any basis to consider the rejection of previous claim 3, now claim 1.
See the new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “the surface of the pixel defining layer includes a liquid repellency affected by the fluoro group.” The form of claim 2 indicates that “liquid repellency” is a material or structure that is included in the pixel defining layer. Liquid repellency is a surface property of materials, and it is not standard grammatical English to state that a structure “contains” a property. The examiner will assume for present purposes that liquid repellency is a property of the pixel defining layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2017/0244050 in view of Nakatani, US 2010/0289728.
Claim 1: Lee discloses
a substrate (BS) on which pixels are disposed; 
a pixel electrode (EL1) disposed for each of the pixels on the substrate; 
a pixel defining layer (PDL) disposed along a boundary of the pixels, the pixel defining layer including an opening exposing the pixel electrode; 
a light emitting layer (EML) disposed on the pixel electrode in the opening of the pixel defining layer; 
and a hole injection layer (HCL, [0056]) disposed between the pixel electrode and the light emitting layer, wherein the hole injection layer includes an adhesion promoting layer (SAM) disposed on the pixel electrode.
Note: Lee does not call the SAM part of the hole injection layer. However, this is a matter of terminology. The SAM would need to have high hole injection properties in order for hole injection to work with the SAM between the electrode and the hole injection layer. Alternatively, this would have been obvious as the same structure disclosed in the application.  “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Lee does not disclose that a surface of the pixel defining layer includes a fluoro group. However, fluoro-based materials are commonly used for pixel defining layers. See e.g. Nakatani at [0091] which discloses a material with a fluoro group as part of the material for the bank. It would have been obvious to have used a fluoro group as a known material used for a known purpose. 
Claim 2: the surface of the pixel defining layer includes a liquid repellency affected by the fluoro group. “R has a fluoro group such as (CF3) on the surface, the surface on which a monomolecular film of FAS is formed has the liquid repellency.” Nakatani at [0091]. 
Claim 4: the adhesion promoting layer includes a self-assembled monolayer (SAM) (FIG. 2).
Claim 5: the adhesion promoting layer is disposed in the opening of the pixel defining layer (FIGS 2, 11).
Claim 6: the adhesion promoting layer includes at least one of a siloxane compound and a phosphoric compound ([0079]).
Claim 7: the adhesion promoting layer and a surface of the pixel electrode form at least one of silicon-oxygen (Si-0) bonding and phosphorous-oxygen (P-O) bonding (phosphonic acid, [0079]).
Claim 8: the adhesion promoting layer is disposed on an entire surface of the pixel electrode. Lee does not disclose any gaps in the coverage on the pixel electrode, which suggests that there would be complete coverage of the effective area of the pixel electrode.
Claim 9: the adhesion promoting layer is partially disposed on the pixel electrode. The adhesion layer (SAM) is not formed on the portion covered by the pixel defining layer, and thus is only partially disposed on the (entire) pixel electrode. See Lee FIG. 11. 
Claim 10: Lee does not disclose an amount of a self-assembled material contained in the hole injection layer. However, any time layers are in contact it is likely that there will be some cross-contamination, particularly with methods involving solvents (e.g., inkjet printing, Lee at [0059]). Thus those in the art would expect some small contamination of the SAM in the hole injection layer, even if very small.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nakatani, Nakatani B, US 2010/0289728, and Moriya, US 2006/0257796. Lee does not disclose the use of the claimed materials for the self-assembling material. Nakatani B discloses that the self-assembled material is used in the same place, fluoroalkylsilane ([0077]). However, what kind of fluoroalkylsilane is used is not specified. However, the claimed materials were known in the art. See Moriya, [0097], which discloses that heptadecafluoro-1,1,2,2,-tetrahydrodecyltrichlorosilane was a known self-assembling fluoroalkylsilane in the art. It would have been obvious to have used a known self-assembling fluoroalkylsilane for the fluoroalkylsilane disclosed by Nakatani B, as known material used for a known purpose. It would have been obvious to use the fluoroalkylsilane of Natakani B as a self-assembled material used in the same position and accomplishing the same result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakatani, US 2010/0289728, in evidence of Ahmed, US 2020/0411489.
Claim 1: Nakatani discloses
a substrate (1) on which pixels are disposed; 
a pixel electrode (4) disposed for each of the pixels on the substrate; 
a pixel defining layer (90, 12) disposed along a boundary of the pixels, the pixel defining layer including an opening exposing the pixel electrode (FIG. 1B); 
a light emitting layer (7) disposed on the pixel electrode in the opening of the pixel defining layer; 
and a hole injection layer (5) disposed between the pixel electrode and the light emitting layer, 
wherein the hole injection layer includes an adhesion promoting layer (12’) disposed on the pixel electrode, and a surface of the pixel defining layer includes a fluoro group (12, fluoroalkylsilane, [0077]).
Note that a fluoroalkylsilane surface is hydrophobic. See Ahmed at [0072]: “the surface of a layer of TiO2 is caused to become hydrophobic after the treatment with a fluoroalkylsilane”.
Note that the lyophilic layer 12’ enhances wetting of surface on the electrode, and thus facilitates adhesion of the inks used to form the OLED layers to the electrode and bank, as compared to a lyophobic surface.
Claim 2: Note that a fluoroalkylsilane surface is hydrophobic. See Ahmed at [0072]: “the surface of a layer of TiO2 is caused to become hydrophobic after the treatment with a fluoroalkylsilane”.
Claim 4: the adhesion promoting layer includes a self-assembled monolayer ([0077]).
Claim 5: the adhesion promoting layer (12’) is disposed in the opening of the pixel defining layer (FIG. 1B).
Claim 8: the adhesion promoting layer is disposed on an entire surface of the pixel electrode (FIG. 1B).
Claim 9: the adhesion promoting layer is partially disposed on the pixel electrode. The adhesion layer (12’) is not formed on the portion covered by the pixel defining layer, and thus is only partially disposed on the (entire) pixel electrode. See FIG. 1B. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani B. Nakatani B does not disclose an amount of a self-assembled material contained in the hole injection layer. However, any time layers are in contact it is likely that there will be some cross-contamination, particularly with methods involving solvents (e.g., inkjet printing, Lee at [0059]). Thus those in the art would expect some small contamination of the SAM in the hole injection layer, even if very small.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani B in view of Moriya, US 2006/0257796. Nakatani B discloses that the self-assembled material is fluoroalkylsilane ([0077]). However, what kind of fluoroalkylsilane is used is not specified. However, the claimed materials were known in the art. See Moriya, [0097], which discloses that heptadecafluoro-1,1,2,2,-tetrahydrodecyltrichlorosilane was a known self-assembling fluoroalkylsilane in the art. It would have been obvious to have used a known self-assembling fluoroalkylsilane for the fluoroalkylsilane disclosed by Nakatani B, as known material used for a known purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897